Citation Nr: 0608815	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  01-00 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
evaluated at 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 until 
December 1968.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 rating decision 
by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied a rating in excess of 10 percent for lumbosacral 
strain.

The Board notes that the veteran has claimed unemployability 
due to his service connected lumbar spine disability.  The 
Board refers the issue of entitlement to a total disability 
rating based upon individual unemployability (TDIU) to the RO 
for appropriate action.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (2001) (Once a claimant submits evidence of a 
medical disability, makes a claim for highest possible 
rating, and submits evidence of unemployability, an informal 
claim is raised under 38 CFR 3.155(a).).


REMAND

The veteran claims entitlement to an increased rating for his 
service connected lumbar spine disability.  He has held a 10 
percent rating for service connected lumbosacral strain since 
October 1974.  His private examination records indicate a 
current diagnosis of degenerative disc disease based upon x-
ray findings and a magnetic resonance imaging (MRI) scan of 
the lumbar spine.  In April 2000, a VA examiner provided the 
following diagnosis:

For established diagnosis of lumbosacral strain 
the diagnosis is degenerative disc disease and 
posterior joint disease at the L5-S1.  This is 
based upon Veteran's history of pain, stiffness 
and lack of endurance.  Range of motion is also 
limited.  X-ray findings as above confirm this.

In the April 2000 rating decision that was appealed to the 
Board, the RO denied an increased rating for lumbosacral 
strain and included a finding that "there is no evidence to 
show that [the veteran's] degenerative disc disease is due to 
service connected lumbosacral strain."  In his Notice of 
Disagreement (NOD) filed in June 2000, the veteran argued his 
entitlement to an increased rating based upon the fact that 
he had received epidural injections.  The RO then requested 
an opinion from a VA examiner as to whether the veteran's 
condition of lumbosacral strain progressed to or was directly 
connected to degenerative disc disease.  The April 2002 
examination report obtained, that does not appear to be based 
upon review of the claims folder, did not directly answer the 
RO's question.  The examiner stated that the lumbosacral 
strain had progressed to a chronic lumbosacral strain and 
indicated that an x-ray examination did not show any 
abnormality, presumably indicating that there was no evidence 
of degenerative disc disease.

The issue of whether the veteran's degenerative disc disease 
is part and parcel of the service connected disability must 
be resolved prior to any further adjudication.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2005) (Intervertebral disc 
syndrome (IVDS) may be evaluated by combining the chronic 
orthopedic and neurologic manifestations or according to the 
frequency and duration of incapacitating episodes.).  The 
case must be remanded to the RO as the April 2005 VA 
examination report is inadequate for rating purposes because 
it failed to address the question posed by the RO.  See Wisch 
v. Brown, 8 Vet. App. 139, 140 (1995) (VA's duty to assist 
required a new examination where the examiner was silent as 
finding specifically requested by the RO.).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  Schedule the veteran for neurology examination(s) in 
order to determine the nature and severity of the 
service connected low back disability.  The claims 
folder and a copy of this remand must be made available 
to the examiner prior to the examination for review.  
After physically evaluating the veteran, the medical 
examiner should address the following questions, to the 
best of his/her medical knowledge:
a) Does the veteran have degenerative 
disc diseases and, if so, whether it is 
at least as likely as not that the 
degenerative disc disease of the lumbar 
spine was a progression of the 
lumbosacral strain or was otherwise 
caused and/or aggravated by service 
connected lumbosacral strain?  
b) What are the veteran's ranges of 
motion findings in forward flexion, 
extension, left and right lateral flexion 
and left and right lateral rotation 
attributable to his service connected 
thoracolumbar spine disability?
c) Does the veteran have pain, pain on 
use, weakness, incoordination, or excess 
fatigability attributable to his service 
connected thoracolumbar spine disability?  
If feasible the examiner should portray 
any additional functional limitation of 
the thoracolumbar spine in terms of 
degrees of additional loss of motion.  If 
not feasible, this should be stated for 
the record together with the rationale.  
If the veteran does not have pain or any 
of the other factors, that fact should be 
noted in the file.
d) Does the veteran have any muscle spasm 
and, if so, describe the severity 
thereof.
e)  If chronic neurologic manifestations of the 
service connected thoracolumbar spine disability 
are present, the examiner should be requested to 
specify any and all neurologic symptoms (e.g., 
sciatica, neuritis, neuralgia, sensory loss, 
sphincter and bladder dysfunction, etc.) with 
reference to the nerve(s) affected (e.g., sciatic 
nerve).  

2.  Following completion of the above, readjudicate the 
issue of entitlement to an increased rating for service 
connected thoracolumbar spine disability.  If any 
benefit sought on appeal remains denied, the RO should 
issue a supplemental statement of the case and allow the 
appellant an appropriate period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


